HICKENLOOPER, D. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This cause came on for hearing on specifications in opposition to the granting of discharge to bankrupt. The specifications insisted upon are: (1) That the bankrupt had not given the correct amount of property owned by him nor the correct value of said property. (2) That the action in which one of the creditors obtained judgment against said bankrupt in Mongomery Co. Common Pleas was an action for injuries to property. This action for personal injuries was based upon a wilful violation of the laws of Ohio and ordinances of Miamisburg. In granting a discharge in bankruptcy the U. S. District Court held:
1. A discharge will be refused only for reasons specifically stated; in bankru|ptey act, 14b (Comp. St. 9598), as justification for such refusal.
2. Specification, in opposition to granting of discharge to bankrupt, “that said bankrupt has not given the correct amount of property owned by him, nor the correct amount of the value of said property,” without pleading facts in support thereof, held insufficient.
Attorneys — P. H. Rue, for bankrupt; Patrick Gaynor, for objecting creditor.
3. A judgment rendered against the bankrupt in an action for injuries caused by bankrupt operating an automobile in violation of law held not a liability for “wilful and malicious injuries to the person or property of another,” within bankruptcy act, 17 (2), being Comp. St. 9601, providing that such a liability shall not be discharged; the words “wilful and malicious” signifying intentional doing of an act which must and does result in injury, or that class of torts in which malice and injury are always implied by law.